                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MANDOLA M. POPE,

                   Plaintiff,                               8:18CV455

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
CAPTAIN EARLY, LT. SCHERER,
SARGENT MCCULLEN, CORPORAL
GRAHM, CAPTAIN WEST, LT.
MORRISSON, SGT. WEINER, SGT.
SANDOSKI, CORPOL ESTAVEZ,
CORPOL WAGNER, and DOUGLAS
COUNTY CORRECTIONS,

                   Defendants.

      This matter is before the court on its own motion. On November 20, 2018,
the court ordered Plaintiff to show cause within 30 days why this case should not
be dismissed for failure to pay the filing fee assessed by the court on October 17,
2018. To date, Plaintiff has not shown cause for his failure to pay the filing fee and
has not paid the filing fee or sought an extension of time in which to do so.

       IT IS THEREFORE ORDERED that: This matter is dismissed without
prejudice for failure to pay the court’s filing fee, and for failure to comply with a
court order. The court will enter judgment by a separate document.

      Dated this 31st day of December, 2018.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
